Citation Nr: 0940931	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-11 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  Subsequently, the Board remanded 
this matter to the RO for further development in April 2005.

In its August 2008 decision, the Board noted that the claim 
on appeal was previously denied in an August 2000 rating 
action which was not appealed.  Thus, the Board had to 
determine whether new and material evidence had been 
submitted to reopen the Veteran's claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).  In August 2008, while the Board 
found that new and material evidence had been submitted to 
reopen the claim, it also found that a remand was required to 
further develop the claim.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant, if further action is required.


REMAND

Unfortunately, a remand is again required on the Veteran's 
PTSD claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

In this case, various VA examinations and treatment records 
reflect diagnoses of PTSD and other psychiatric disability 
and service personnel records reflect that the Veteran was 
assigned to the 37th Security Police Squadron at Phu Cat Air 
Base, Vietnam, between May 1968 and May 1969.  The Veteran 
asserts that his unit was subjected to firefights and 
bombings when he was stationed at the air base, specifically 
in February 1969; however, this claimed in-service stressor 
has not yet been verified.

In its August 2008 remand, the Board requested that the 
RO/AMC contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) to request that it research the unit 
history of the 37th Security Police Squadron at Phu Cat Air 
Base, Vietnam, between May 1968 and May 1969, to determine 
whether it was subjected to firefights with the enemy and/or 
bombings during this time period.  The remand order included 
the Alexandria, Virginia, postal address of the JSRRC to 
facilitate such a request.  

The Board's review of the claims file, however, indicates 
that the JSRRC was never contacted in such a fashion.  
Rather, in October 2008, the service department or the 
National Personnel Records Center in St. Louis was apparently 
contacted and responded the following month that certain unit 
histories, specifically staff daily journals, after action 
reports, and operational reports-lessons learned were not 
maintained at a specified code and had been furnished to the 
RO under another file number in 2002.  It is unclear from 
this response whether VA was being notified that the unit 
history no longer exists, or that copies of relevant 
documents were placed in either the Veteran's file or another 
Veteran's file seven years ago.  The Veteran's representative 
implies in her brief that a unit history must be available 
because of an item from the Internet encyclopedia Wikipedia, 
that she included in her brief, which noted that the 37th SPS 
conducted aggressive patrols outside the perimeter of the Phu 
Cat Air Base and that the base was subject to mortar and 
rocket attacks on unspecified dates.  In any event, the 
Board's review of the claims file also indicates that copies 
of staff daily journals, after action reports, and 
operational reports-lessons learned are not found in the 
voluminous and partly reconstructed claims file.  Therefore, 
the Board is required by law to remand this claim for 
specific compliance by the RO.  Stegall v. West, 11 Vet. App. 
268 (1998).

While the Board regrets having to remand this case another 
time, to proceed upon the merits phase of the case now would 
raise serious due process issues, especially in light of the 
nonadversarial and pro-claimant VA claims adjudication 
system.

On remand, therefore, the RO/AMC should contact the JSRRC and 
request that the JSRRC obtain the unit history of the 37th 
Security Police Squadron at Phu Cat Air Base, Vietnam, for 
the period between May 1968 and May 1969, in particular for 
the month of February 1969.  JSRRC then should submit a copy 
of the unit history to the RO/AMC so that VA can determine 
whether the Veteran's unit was subjected to firefights with 
the enemy and/or bombings during this time period.  The 
RO/AMC should associate with the claims file any 
correspondence confirming it contacted the JSRRC along with 
that agency's response.  In the event that the unit history 
is unavailable, or a further search for said unit history 
would prove futile, that finding should be reduced to writing 
and also associated with the claims file.

In the event this stressor is verified, the Veteran should 
then be provided with a new psychiatric examination to 
determine whether the Veteran has PTSD that is linked to the 
verified stressor or stressors.

The record also reflects that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  According to the report of the November 2006 VA 
examiner, the Veteran told the VA psychologist that after 15 
years of working at a hotel he was placed on SSA disability 
for major depression and that SSA determined also that he had 
PTSD.  However, complete copies of the medical records upon 
which any disability decision was based, and any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file.  VA's duty to assist extends to 
obtaining records from SSA.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the JSRRC 
(previously known as the U.S. Center for 
Unit Records Research (CURR)), and request 
that JSRRC obtain the unit history for the 
37th Security Police Squadron at Phu Cat 
Air Base, Vietnam, between May 1968 and 
May 1969, in particular for the month of 
February 1969, and provide a copy of such 
unit history to VA to determine whether 
the Veteran's unit in Vietnam was 
subjected to firefights with the enemy 
and/or bombings during this time period.  
The RO/AMC should associate with the 
claims file any correspondence confirming 
that it contacted the JSRRC along with 
that agency's response.  In the event that 
the unit history is unavailable, or a 
further search for said unit history would 
prove futile, the RO/AMC should reduce to 
writing that finding and associate the 
relevant memorandum with the claims file.

2.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
Veteran's Social Security Administration 
(SSA) disability benefits; specifically, 
any List of Exhibits associated with SSA's 
decision, including copies of all of the 
medical records concerning the Veteran's 
claim on appeal. 

3.  If, and only if, a stressor is 
verified, the RO/AMC should schedule the 
Veteran for a VA psychiatric examination.  
The claims folder must be made available 
to the examiner for review and such review 
must be noted in the opinion that is 
provided.

The diagnosis should be in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders--IV (DSM-IV).  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, are to be accomplished.

The psychiatrist must express an opinion 
as to whether the Veteran meets the 
criteria for PTSD contained in DSM--IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during the 
Veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO/AMC then must readjudicate the 
claim on appeal.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


